DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (U.S. 2015/0274010) in view of Kohlmann et al. (U.S. 2018/0264938) .  Roth et al. teaches an energy replenishment port assembly, shown in figure 1, comprising a housing 10 including an installation port (defined by 20), the housing seal 24 being arranged around an edge 20 of the installation port and extending from a reverse side of the edge of the installation port (figures 2, 5, 10), and a receiving port component 22 including at least one receiving port (paragraph [0045]), the receiving port component 22 being detachably installed on the installation port (capable of being detached since connections are not permanent), wherein the at least one receiving port is configured to receive an energy replenishment connector (paragraph [0045]).
Roth et al.  discloses the claimed invention except for the housing seal.  Kohlmann et al. teaches that it is known to provide a port assembly with a housing seal between the housing and vehicle body (see element 24; figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Roth et al. with a housing seal, as taught by Kohlmann et al., in order to prevent liquid from entering between the vehicle and housing.

Regarding claim 2, the at least one receiving port comprises a pipeline seal 24, and the pipeline seal is configured to sealingly press against the energy replenishment connector 22 (figure 2).

Regarding claim 3, the receiving port component 22 further comprises a base plate (top wall of 22) extending outwardly from an edge of the at least one receiving port, and the receiving port component is configured to be installed on the installation port via the base plate (figure 3).

Regarding claim 4, the energy replenishment port 22 assembly further comprises a receiving port component seal 28, and the receiving port component seal 28 is arranged between the base plate and the housing to sealingly connecting the base plate to the housing (figure 3).

Regarding claim 5, the base plate is engaged with the housing via the seal (figures 11, 12; 50 can be considered component of housing).

Regarding claim 7, a positioning assembly (lower portion of 22) is provided on the base plate and the housing to position the base plate relative to the housing.

Regarding claim 9, further comprising an upper cover 16, the upper cover 16 being pivotably mounted on the housing at 14 such that the at least one receiving port is exposed when the upper cover is opened and the at least one receiving port is shielded when the upper cover is closed.

Regarding claim 10, Roth et al. discloses the claimed invention except for the second receiving port.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Roth et al. with an additional receiving port, as taught by Kohlmann et al., in order to enable an additional connection.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. Applicant argues that the first sealing lip 24 of Kohlmann does not extend outwardly from a reverse side of an edge of an installation port because it extends outwardly from an outer side of an edge of an installation port.  It is the examiner’s position that this outer side of an edge can be considered a reverse side edge to the degree set forth in claim 1.  Claim 1 introduces “a reverse side of the edge”, however, the “reverse side” has not been further defined or described in the claim.
Applicant argues that providing the seal of Kohlmann on the installation port of Roth would provide a seal between the receiving port and a cover.  The examiner disagrees with this position.  Kohlmann is used in the rejection for the teaching of providing a seal between the housing and the vehicle body.  This teaching is applied to Roth, such that Roth is modified to provide a seal between the housing and the vehicle body. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736